                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




SHAUNAB., 1

               Plaintiff,                                                     No. 6:17-cv-01764-AC
       V.
                                                                           OPINION AND ORDER
ANDREW SAUL,
Commissioner of Social Security,

               Defendant.



MOSMAN,J.,

       On May 31, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [21], recommending that the Commissioner's decision be REVERSED

and this case REMANDED for further proceedings. Neither party filed objections to the F&R.

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal


1
  In the interest of privacy, the opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.


1 - OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                        CONCLUSION

       I agree with Judge Acosta's reasoning and ADOPT the F&R [21] as my own opinion.

The Commissioner's decision is REVERSED and this case is REMANDED for further

proceedings.



       IT IS SO ORDERED.
                        <\'n.
                    5
       DATED this _ _ day of July, 2019.


                                                              /,~
                                                             v \J~V\J 1 '1
                                                                           ·~~
                                                           MICHAEL w. MOSMAN
                                                                            1
                                                                                err~ /)


                                                           Chief United States Distri.ct Judge




2 - OPINION AND ORDER
